Exhibit 10.2

Master Confirmation of OTC Collared Accelerated Share Repurchase

(VWAP Pricing, Fixed Notional)

 

Date:    June 30, 2008 To:    ConAgra Foods, Inc. (“Counterparty”) Attention:   
Scott Messel From:    Bank of America, N.A. (“Agent”)    c/o Banc of America
Securities LLC    Bank of America Tower at One Bryant Park    New York, NY 10036
   Attn: John Servidio    Telephone: 646-855-7127    Facsimile: 704-208-2869

 

 

Dear Sir / Madam:

The purpose of this letter agreement (the “Master Confirmation”), each
supplemental confirmation substantially in the form attached hereto as Exhibit A
(each, a “Supplemental Confirmation” and the Supplemental Confirmations,
together with the Master Confirmation, this “Confirmation”) is to confirm the
terms and conditions of each of the above-referenced transactions entered into
between Counterparty and Agent on the respective Trade Dates specified in the
Supplemental Confirmations (each, a “Transaction” and collectively, the
“Transactions”). This Confirmation constitutes a “Confirmation” on behalf of
Agent, as referred to in the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, in the event of any inconsistency between the Definitions and the
Master Confirmation, the Master Confirmation will govern, in the event of any
inconsistency between the Master Confirmation and any Supplemental Confirmation,
the Supplemental Confirmation will govern. References herein to any
“Transaction” shall be deemed to be references to a “Share Forward Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transactions to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of the Master Confirmation) on the Trade
Date of the first such Transaction between us. In the event of any inconsistency
between the provisions of that agreement and this Confirmation, this
Confirmation will prevail for the purpose of each Transaction.

The terms of each Transaction to which the Master Confirmation relates are as
follows:

General Terms:

 

Trade:    With respect to each Transaction, Counterparty, subject to the terms
and conditions and in reliance upon the representations and warranties set forth
herein, will purchase from Agent, at a time determined by Agent, as described
herein, Shares in an amount equal to the Number of Shares. The parties hereto
acknowledge that in selling Shares, Agent is acting as principal for its own
account and has no implied duties (including any fiduciary duty) to Counterparty
and any purchases of Shares by Agent in the open

 

73



--------------------------------------------------------------------------------

   market in anticipation of delivery of Shares to Counterparty are solely for
the account of Agent. Trade Date:    For each Transaction, as set forth in the
corresponding Supplemental Confirmation. Buyer:    Counterparty Seller:    Agent
Shares:    Shares of common stock, par value USD 5.00 per share, of Counterparty
(Symbol: CAG) Number of Shares:    The result of the Prepayment Amount divided
by the Settlement Price, subject to a maximum number of Shares equal to Maximum
Shares and a minimum number of Shares equal to the Minimum Shares. Maximum
Shares:    For each Transaction, as set forth in the corresponding Supplemental
Confirmation. Minimum Shares:    For each Transaction, as set forth in the
corresponding Supplemental Confirmation. Initial Share Price:    The arithmetic
mean of the VWAP Prices for each Scheduled Trading Day in the Hedge Period,
subject to the exclusion of any Exclusion Days (as defined below), as determined
by the Calculation Agent; with respect to an event causing an Exclusion Day that
does not affect the entirety of the Scheduled Trading Day, the Calculation Agent
may effect a partial exclusion, in which case the VWAP Price for such Scheduled
Trading Day shall be determined by the Calculation Agent based on Rule 10b-18
eligible transactions in the Shares on such Exclusion Day effected during the
portion of the Scheduled Trading Day unaffected by such event or events, and the
weighting of the VWAP Prices for the relevant Scheduled Trading Days during the
Hedge Period shall be adjusted by the Calculation Agent for purposes of
determining the Initial Share Price. Forward Price:    Settlement Price
Hedge Period:    The period beginning on the Hedging Initiation Date and ending
on the Hedging Completion Date. Hedging Initiation Date:    For each
Transaction, as set forth in the Supplemental Confirmation.
Hedging Completion Date:    For each Transaction, the Scheduled Hedging
Completion Date; provided, however, that if any Scheduled Trading Day in the
Hedge Period is an Exclusion Day, Agent may, by written notice to Counterparty
(which notice need not specify the reason for Agent’s election to suspend the
Hedging Period), exclude the Scheduled Trading Day(s) that are Exclusion Days
and extend the Hedge Period by such number of additional Scheduled Trading Days,
in which case the Scheduled Hedging Completion Date shall be the final Scheduled
Trading Day in such extended Hedge Period; provided further, however, Agent may
designate as the Hedging Completion Date a Scheduled Trading Day that is earlier
than the Scheduled Hedging Completion Date in a notice (written or oral) to
Counterparty no later than 9:00 a.m. New York City time on the next following
Scheduled Trading Day.

Scheduled Hedging

Completion Date:

   For each Transaction, as set forth in the Supplemental Confirmation.
Prepayment:    Applicable Prepayment Amount:    For each Transaction, as set
forth in the corresponding Supplemental Confirmation. Prepayment Date:    For
each Transaction, as set forth in the Supplemental Confirmation.

 

74



--------------------------------------------------------------------------------

Additional Payment Amount:    On the Prepayment Date, Counterparty shall pay to
Agent an additional amount equal to the Commission. Commission:    For each
Transaction, as set forth in the corresponding Supplemental Confirmation.
Exchange:    NYSE Related Exchange(s):    All Exchanges Market Disruption Event:
   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time” in the third line
thereof with the words “at any time on any Scheduled Trading Day during the
Hedge Period, the Valuation Period or” after the word “material”. Upfront Share
Delivery:    Agent shall deliver the Upfront Shares to Counterparty on the
Upfront Share Delivery Date. Upfront Shares:    For each Transaction, as set
forth in the corresponding Supplemental Confirmation.
Upfront Share Delivery Date:    Prepayment Date Initial Share Delivery:    Agent
shall deliver a number of Shares equal to 100% of the Minimum Shares minus any
Upfront Shares to Counterparty on the Initial Share Delivery Date. Initial Share
Delivery Date:    One (1) Exchange Business Day following the Hedging Completion
Date. The Initial Share Delivery Date shall be deemed to be a “Settlement Date”
for purposes of Section 9.4 of the Equity Definitions. Valuation:    Valuation
Period:    For each Transaction, each Scheduled Trading Day from and including
the Scheduled Trading Day immediately following the Hedging Completion Date up
to and including the Valuation Date; provided, that with respect to each
Suspension Event (if any) affecting such Scheduled Trading Days, Agent may, by
written notice to Counterparty (which notice shall not specify the reason for
Agent’s election to suspend the Valuation Period), exclude the Scheduled Trading
Day(s) on which such Suspension Event has occurred (such days, “Suspension Event
Days”) and postpone the Scheduled Valuation Date by the total number of such
Suspension Event Days; provided, further, that notwithstanding anything to the
contrary in the Equity Definitions, to the extent that any Scheduled Trading
Days in the Valuation Period are Disrupted Days, the Calculation Agent may
exclude such Disrupted Days and postpone the Scheduled Valuation Date by the
number of such Disrupted Days (in addition to any Suspension Event Days, without
duplication). If a Disrupted Day occurs during the Valuation Period, and each of
the nine immediately following Scheduled Trading Days is a Disrupted Day, then
the Calculation Agent, in its discretion, may either (i) determine the VWAP
Price for such ninth Scheduled Trading Day and adjust the weighting of the VWAP
Prices for the relevant Scheduled Trading Days during the Valuation Period as it
deems appropriate for purposes of determining the Settlement Price based on,
among other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares or (ii) disregard such day
for purposes of determining the Settlement Price and further postpone the
Valuation Date, in either case, as it deems appropriate to determine the VWAP
Price. Suspension Event:    Each and every one of the following events: (i)
Agent concludes, in its sole discretion, that Counterparty will be engaged in a
distribution of the Shares for purposes of Regulation M or that the “restricted
period” in respect of such distribution has not yet been completed; (ii) Agent
reasonably concludes that it is appropriate with respect to

 

75



--------------------------------------------------------------------------------

   any legal, regulatory or self-regulatory requirements or related policies and
procedures, for it to refrain from purchasing Shares during any part of the
Valuation Period; or (iii) Counterparty is subject to a third-party tender
offer. Partial Exclusions:    With respect to each Suspension Event Day and
Disrupted Day (each, an “Exclusion Day”), the Calculation Agent must determine
whether (i) such Exclusion Day should be excluded in full, in which case such
Exclusion Day shall not be included for purposes of determining the Settlement
Price, or (ii) such Exclusion Day should only be partially excluded, in which
case the VWAP Price for such Exclusion Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Exclusion Day effected during the portion of the Scheduled Trading Day
unaffected by such event or events, and the weighting of the VWAP Prices for the
relevant Scheduled Trading Days during the Valuation Period shall be adjusted by
the Calculation Agent for purposes of determining the Settlement Price.
Valuation Date    For each Transaction, the earlier to occur of the date as set
forth in the Supplemental Confirmation (as the same may be postponed in
accordance with the provisions hereof) (the “Scheduled Valuation Date”) and any
Accelerated Valuation Date. Accelerated Valuation Date:    For each Transaction,
any date, occurring on or after the First Acceleration Date but prior to the
Scheduled Valuation Date, designated by Agent to be the Valuation Date; Agent
shall notify Counterparty of such designation prior to 8 p.m. New York City time
on the Scheduled Trading Day immediately following such Accelerated Valuation
Date. First Acceleration Date:    For each Transaction, as set forth in the
Supplemental Confirmation. Settlement Terms:    Physical Settlement:   
Applicable; provided that the reference to Excess Dividend Amount in Section
9.2(a)(iii) of the Equity Definitions shall be deleted. Settlement Currency:   
USD Settlement Method Election:    Not Applicable Settlement Price:    The
arithmetic mean of the VWAP Prices of the Shares for each Scheduled Trading Day
in the Valuation Period minus the Settlement Price Adjustment Amount.
Settlement Price Adjustment Amount:    For each Transaction, as set forth in the
Supplemental Confirmation.

Number of Shares

to be Delivered:

   A number of Shares equal to (i) the Number of Shares, minus (ii) the Minimum
Shares. VWAP Price:    The daily volume weighted average price per Share traded
on the New York Stock Exchange under the CAG ticker as reported on the Bloomberg
Page “CAG.N <Equity> AQR SEC” (or any successor thereto). For the purpose of
calculating the VWAP Price, the Calculation Agent will include only those trades
which are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and pursuant to the conditions of
Rule 10b-18(b)(3) and (b)(4) under the Exchange Act. Share Adjustments:   
Method of Adjustment:    Calculation Agent Adjustment; provided, however, that
an Extraordinary Dividend occurring with respect to a Transaction shall not
constitute a Potential Adjustment Event but shall be an Additional Termination
Event under the Agreement with respect to such

 

76



--------------------------------------------------------------------------------

   Transaction, with such Transaction being an Affected Transaction and
Counterparty being the sole Affected Party. Extraordinary Dividends:    Each
dividend or distribution payment (other than any dividend or distribution of the
type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the
Equity Definitions) having an ex-dividend date during the Valuation Period,
other than the payment of the Ordinary Dividend Amount on each Scheduled
Dividend Date. For the avoidance of doubt, the rescheduling of a Scheduled
Dividend Date to an earlier date shall result in an Ordinary Dividend Amount
payable on such rescheduled day becoming an Extraordinary Dividend. Ordinary
Dividend Amount:    For each Transaction, as set forth in the Supplemental
Confirmation. Scheduled Dividend Dates:    For each Transaction, as set forth in
the Supplemental Confirmation. Extraordinary Events:   
Consequences of Merger Events:   

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment; for the avoidance of doubt, the value of any
embedded optionality in the Transaction shall be taken into account in
determining the Cancellation Amount.

Share-for-Combined:

   Component Adjustment

Determining Party:

   Agent Consequences of Tender Offers:   

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment; for the avoidance of doubt, the value of any
embedded optionality in the Transaction shall be taken into account in
determining the Cancellation Amount.

Share-for-Combined:

   Component Adjustment

Determining Party:

   Agent New Share:    The definition of “New Shares” in Section 12.1 of the
Equity Definitions shall be amended by inserting at the beginning of subsection
(i) the following: “(i) where the Exchange is located in the United States,
publicly quoted, traded or listed on the New York Stock Exchange, the American
Stock Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or
their respective successors) or otherwise,”. Announcement Event:    If an
Announcement Event occurs, the Calculation Agent will determine in good faith
and in a commercially reasonable manner the economic effect of the Announcement
Event on the theoretical value of the Transaction (including without limitation
any change in volatility, dividends, stock loan rate or liquidity relevant to
the Shares or to the Transaction) from the Announcement Date to the Valuation
Date. If such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of the Announcement Date of a Merger Event or Tender
Offer. Nationalization, Insolvency or   

 

77



--------------------------------------------------------------------------------

Delisting:    Cancellation and Payment; provided, that in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Market or
The NASDAQ Global Select Market (or their respective successors); and if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange,
such exchange shall be deemed to be the Exchange.

Determining Party:

   Agent Additional Disruption Events:   

Change in Law:

   Applicable

Insolvency Filing:

   Applicable

Increased Cost of Stock Borrow:

   Applicable; provided, that Sections 12.9(a)(vii) and 12.9(b)(iv) of the
Equity Definitions are amended by deleting the words “at a rate equal to or less
than the Initial Stock Loan Rate” and replacing them with “at a rate of equal to
or less than 35 basis points”.

Hedging Party:

   Agent

Determining Party;

   Agent Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:    Applicable

Acquisition Transactions:

If an Acquisition Transaction Announcement occurs on or prior to the Scheduled
Valuation Date for any Transaction, then the Number of Shares shall not be
subject to the lower limit of the Minimum Shares. If an Acquisition Transaction
Announcement occurs prior to the First Acceleration Date, then the First
Acceleration Date shall become the date of such Acquisition Transaction
Announcement. If the Number of Shares to be Delivered for any settlement of any
Transaction is a negative number, then Counterparty shall deliver to Agent on
the Settlement Date a number of Shares equal to the absolute value of the Number
of Shares to be Delivered. In lieu of such Share delivery, Counterparty may, in
its discretion, elect to deliver to Agent an amount in cash equal to the
Acquisition Amount; such election shall be made by Counterparty in writing no
later than the scheduled commencement of trading on the Scheduled Trading Day
immediately following the date of such Acquisition Transaction Announcement (the
date of such notice, the “Acquisition Amount Election Date”); settlement in
respect of the Acquisition Amount shall occur on the Exchange Business Day
immediately following the completion of the Acquisition Valuation Period.

Notwithstanding any other provision of this Confirmation, Counterparty shall not
be required to deliver Shares in excess of the number of Capped Delivery Shares.
“Capped Delivery Shares” shall be equal to Maximum Shares.

Notwithstanding any other provision of this Confirmation, if for any reason
Counterparty is required to deliver Shares, Counterparty may deliver Shares that
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”).

“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent would reasonably be expected to result in an Acquisition
Transaction. For the avoidance of doubt, announcements as used in the definition
of Acquisition Transaction Announcement refer to any public announcement whether
made by Counterparty or a third party.

 

78



--------------------------------------------------------------------------------

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and without reference to the clause
beginning immediately following the definition of Reverse Merger therein to the
end of such definition) or Tender Offer or any other transaction involving the
merger of Counterparty with or into any third party, (ii) the sale or transfer
of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 25%
of the market capitalization of Counterparty and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

“Acquisition Amount” means the product of the absolute value of the Number of
Shares to be Delivered and the arithmetic mean of the VWAP Prices for each
Scheduled Trading Day during the Acquisition Valuation Period.

“Acquisition Valuation Period” means a number of Scheduled Trading Days,
designated by Agent and communicated to Counterparty in writing, beginning with
the first Scheduled Trading Day immediately following the date of the relevant
Acquisition Transaction Announcement (subject to the partial and full Exclusion
Day provisions applicable to the Valuation Period and, if Schedule A is
applicable pursuant to the relevant Supplemental Confirmation, subject to
Schedule A, as if the Acquisition Valuation Period were the Valuation Period).

Other Share Deliveries in Lieu of Cash Payment:

If Counterparty would be obligated to pay cash to Agent or receive cash from
Agent pursuant to the terms of this Agreement for any reason without having had
the right (other than pursuant to this paragraph) to elect to deliver Shares or
receive Shares, as the case may be, in satisfaction of such payment obligation
or right, then Counterparty may elect that Counterparty deliver to Agent or
receive from Agent, as the case may be, a number of Shares having an equivalent
value (such number of Shares to be delivered to be determined by the Calculation
Agent acting in a commercially reasonable manner and taking into account
relevant factors, including whether or not the Shares are subject to legal or
other restrictions on transfer or acquisition and the costs and expenses
associated with disposing of or acquiring such Shares). Settlement relating to
any delivery of Shares pursuant to this paragraph shall occur within a
reasonable period of time.

Notwithstanding any other provisions of this Confirmation to the contrary, in
the event that (i) in connection with any settlement upon termination of this
Transaction, Agent would be required to make a cash payment to Counterparty and
(ii) at such time Agent or its agent owns Shares acquired for the purpose of
hedging Agent’s obligations pursuant to this Transaction (such Shares, “Hedge
Shares”), Agent may elect to satisfy all or a portion of such cash payment
obligation through the delivery of an equivalent value of Hedge Shares (value as
determined by the Calculation Agent).

For the avoidance of doubt, other than in the case of an Acquisition Transaction
Announcement that results in an amount payable to Agent, Counterparty will not
owe any payment to Agent following payment of the Prepayment Amount nor be
required to issue any shares to Agent.

Partial Early Settlement

Notwithstanding any other provisions of this Confirmation or any Supplemental
Confirmation, if Agent (together with its affiliates, as such term is defined
under the Exchange Act) acquires or holds a number of Shares or other equity
securities of Counterparty exchangeable for or convertible into Shares which in
aggregate would equal or exceed 4.75% of all Shares then issued and outstanding
(the “Ownership Limit”), Agent may at any time and from time to time during the
term of a Transaction deliver to Counterparty a number of Shares to cause Agent
and its affiliates to hold less than the Ownership Limit and Counterparty agrees
to take ownership of any such Shares, provided, that Agent has furnished to
Counterparty three days’ prior notice in writing specifying a date for
settlement (each, an “Early Settlement Date”) and the number of Shares to be
delivered by Agent to Counterparty on the Early Settlement Date. The parties
understand and agree that (i) the delivery of the Shares by or on behalf of
Agent is irrevocable and that as of any Early Settlement Date Counterparty will
be the sole beneficial owner of the Shares for all purposes and (ii) the number
of Shares delivered by Agent on any such Early Settlement Date will reduce the
number of Shares required to be delivered by Agent on the Settlement Date.

Registration:

 

79



--------------------------------------------------------------------------------

At the election of Counterparty, (x) any Shares acquired by Agent from
Counterparty or (y) any Hedge Shares cannot be sold freely in the public market
by Agent without registration under the Securities Act, Counterparty may, in
order to allow Agent to sell such Shares in a registered offering, make
available to Agent an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to Agent,
substantially in the form of an underwriting agreement for a registered
offering; provided, however, that if Agent, in its sole reasonable discretion,
is not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above or if Counterparty does not register such shares,
then the section “Private Placement” below shall apply with respect to the
Shares to be sold (such Shares, the “Private Shares”).

Private Placement:

In order to allow Agent to sell Private Shares in a private placement,
Counterparty agrees to enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Agent (in
which case, the Calculation Agent shall, to the extent such adjustments have not
yet already been made, make any adjustments to the terms of such Transaction
that are necessary, in its reasonable judgment, to compensate Agent for an
imputed 3% discount from the public market price of the Shares incurred on the
sale of Shares in a private placement), or alternatively, at the election of
Counterparty, purchase such Shares from Agent at the closing price on such
Exchange Business Days, and in the amounts, requested by Agent.

Agreement in Respect of Adjustments:

In determining any adjustment in respect of any Transaction pursuant to Article
11 or Article 12 of the Equity Definitions, the Calculation Agent shall make
such adjustments without regard to changes in expected dividends since the Trade
Date for such Transaction.

Agreement in Respect of Dividends:

For the avoidance of doubt, if an Early Termination Date occurs in respect of
any Transaction as a result of an Additional Termination Event, the relevant
party’s Loss for purposes of Section 6(e) of the Agreement in respect of such
Additional Termination Event shall be determined without regard to the
difference between such Extraordinary Dividend giving rise to such Additional
Termination Event and the expected dividend as of the Trade Date for such
Transaction.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

1. Counterparty hereby represents and warrants to Agent that during each Hedge
Period:

 

  a. neither Counterparty nor any “affiliated purchaser” (as such term is
defined in Rule 10b-18 under the Exchange Act) will acquire Shares (or
equivalent interests or securities exchangeable, convertible or exercisable into
Shares) or be a party to any repurchase or similar agreements pursuant to which
a valuation, averaging or hedging period or similar such period overlaps or
potentially overlaps with the Hedge Period;

 

  b. Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Hedge Period; and

 

  c. Unless the Hedge Period is covered by a Plan described below, Counterparty
is not in possession of any material nonpublic information regarding
Counterparty or Shares.

 

2. Agent hereby covenants to and agrees with Counterparty that during the Hedge
Period, it and each person or entity subject to its control or acting on its
behalf will use commercially reasonable efforts to purchase Shares in connection
with the Transaction in a manner that would comply with the limitations set
forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 as if such
purchases were made by Counterparty.

 

Compliance with Securities Laws:    Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act by virtue of Section 4(2) thereof and the provisions of
Regulation D thereunder (“Regulation D”). Accordingly, each party represents and
warrants to the other that (i) it has the financial ability to bear the economic
risk of its

 

80



--------------------------------------------------------------------------------

   investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D, (iii) it will purchase each Transaction for investment and not
with a view to the distribution or resale thereof, and (iv) the disposition of
each Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.    Counterparty represents and warrants as of the date
hereof and each Trade Date (unless otherwise specified below) that:    (a) each
of its filings under the Exchange Act that are required to be filed from and
including the ending date of Counterparty’s most recent prior fiscal year have
been filed, and that, as of the respective dates thereof and hereof, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances in which they were made not misleading;    (b)
Counterparty is not in possession of material non-public information regarding
the Shares or the Counterparty; this representation shall be repeated as of any
Trade Date, any Acquisition Amount Election Date and as of the date of any other
election by Counterparty in respect of the method of settlement, whether such
settlement is on a regular settlement date, upon early termination, in
connection with cancellation and payment or otherwise; this representation shall
also be repeated as of the completion time of any Distribution Period (as
defined below);    (c) Counterparty is not entering into any Transaction to
facilitate a distribution of the common stock or in connection with a future
distribution of securities;    (d) Counterparty is not entering into any
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to manipulate the price
of the Shares (or any security convertible into or exchangeable for Shares);   
(e) Counterparty is entering into each Transaction in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange
Act (“Rule 10b5-1”); it is the intent of the parties that each Transaction
comply with the requirements of Rule l0b5-l(c)(1)(i)(A) and (B) and each
Transaction shall be interpreted to comply with the requirements of Rule
10b5-l(c) (the “Plan”); Counterparty will not seek to control or influence Agent
to make “purchases or sales” (within the meaning of Rule 10b5-1(c)(l)(i)(B)(3))
under any Transaction, including, without limitation, any decision to enter into
any hedging transactions; Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of each Transaction under Rule 10b5-1;    (f) Neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
applicable Hedging Initiation Date and during the calendar week in which the
Hedging Initiation Date occurs;    (g) The purchase or writing of each
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act,
and Counterparty is not entering into any Transaction in anticipation of, or in
connection with, or to facilitate a self-tender offer or a third-party tender
offer; (h) Each Transaction is consistent with the publicly announced program of
Counterparty to repurchase, from time to time, Shares (the “Repurchase
Program”);    (i) Counterparty has full power and authority to undertake the
Repurchase

 

81



--------------------------------------------------------------------------------

   Program, and the Repurchase Program has been duly authorized and remains
valid; and    (j) If Counterparty purchases any Shares from the other party
pursuant to any Transaction, such purchase(s) will comply in all material
respects with (i) all laws and regulations applicable to Counterparty and
(ii) all contractual obligations of Counterparty.    Counterparty covenants and
agrees that:    (a) during the term of each Transaction to promptly notify Agent
telephonically (which oral communication shall be promptly confirmed by telecopy
to Agent) if Counterparty determines that it or any of its Affiliates or agents
has taken any action that will cause Regulation M to be applicable to any
purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the term of such Transaction,
such notice to be given at least one (1) Exchange Trading Day prior to the start
of the relevant restricted period (as defined in Regulation M); for the purposes
of this Confirmation, the “term” of a Transaction shall not be considered to
have been completed until all Shares required to be transferred to party hereto
have been duly transferred and all cash amounts required to be paid to a party
hereto have been duly paid;    (b) without the prior written consent of Agent,
neither Counterparty nor any “affiliated purchaser” (as such term is defined in
Rule 10b-18 under the Exchange Act) will acquire Shares (or equivalent interests
or securities exchangeable, convertible or exercisable into Shares) or be a
party to any repurchase or similar agreements pursuant to which a valuation,
averaging or hedging period or similar such period overlaps or potentially
overlaps with the term of any Transaction, other than (i) an off market
acquisition of Shares (or any security convertible into or exchangeable for
Shares) by Counterparty from holders of awards granted under Counterparty’s
stock plans, in connection with vesting, exercise, settlement, expiration or
termination of such awards (or Counterparty being a party to an off market
repurchase or similar agreement for such purpose), (ii) any off market
acquisition of Shares (or any securities convertible into or exchangeable for
Shares) by any “affiliated purchaser” (as such term is defined in Rule 10b-18
under the Exchange Act) of Counterparty pursuant to awards granted under
Counterparty’s stock plans or pursuant to Counterparty’s 401(k) plan(s),
(iii) any acquisition of Shares (or any securities convertible into or
exchangeable for Shares) by Counterparty in a private transaction from any
director or employee of Counterparty and (iv), if Schedule A is applicable to a
Transaction, purchases of Shares by an affiliated purchaser (as defined in Rule
10b-18) of Counterparty during the Hedge Period for such Transaction on days
other than Agent Days (as defined in Schedule A);    (c) Counterparty shall
report each Transaction as required in any applicable report filed by the
Counterparty pursuant to the Exchange Act in compliance with Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable; and    (d) During
the term of each Transaction, Counterparty shall (i) notify Agent prior to the
opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of any merger, acquisition, or similar transaction involving a
recapitalization relating to Counterparty (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period), (ii) promptly notify Agent following any such announcement that such
announcement has been made, and (iii) promptly deliver to Agent following the
making of any such announcement a certificate indicating (A) Counterparty’s
average daily

 

82



--------------------------------------------------------------------------------

   Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full
calendar months preceding the date of the announcement of such transaction and
(B) Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant
to paragraph (b)(4) of Rule 10b-18 during the three full calendar months
preceding the date of the announcement of such transaction. In addition,
Counterparty shall promptly notify Agent of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such public announcement may
result in a Suspension Event and may cause the Hedge Period or Valuation Period
to be suspended.    Counterparty acknowledges and agrees that:    (a) In
connection with each Transaction, Agent will engage in customary hedging
activities in its sole discretion and for its own account and that such
activities may involve sales or purchases at an average price that may be
greater than, or less than, the price paid by Counterparty under the terms of
such Transaction;    (b) During the term of each Transaction, Agent and its
Affiliates may buy or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
adjust its hedge position with respect to such Transaction;    (c) Agent and its
Affiliates also may be active in the market for Shares other than in connection
with hedging activities in relation to each Transaction;    (d) Agent shall make
its own determination as to whether, when or in what manner any hedging or
market activities in Counterparty’s securities shall be conducted and shall do
so in a manner that it deems appropriate to hedge its price and market risk with
respect to the Settlement Price and/or the VWAP Price;    (e) Any market
activities of Agent and its Affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Settlement Price and/or
the VWAP Price, each in a manner that may be adverse to Counterparty; and   
(f) Notwithstanding the generality of Section 13.1 of the Equity Definitions,
Agent is not making any representations or warranties with respect to the
treatment of any Transaction under FASB Statements 133 as amended or 150, EITF
00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.

 

Account Details:   

Account for payments to Counterparty:

   JP Morgan Chase    New York, NY    ABA No.    SWIFT:    Account Name:   
Account No.:

Account for payment to Agent:

   Bank of America    New York, NY    SWIFT: BOFAUS65    Bank Routing:   
Account Name:    Account No. :

Bankruptcy Rights:    In the event of Counterparty’s bankruptcy, Agent’s rights
in connection with any Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
Agent’s rights with respect to any other claim arising from any

 

83



--------------------------------------------------------------------------------

   Transaction prior to Counterparty’s bankruptcy shall remain in full force and
effect and shall not be otherwise abridged or modified in connection herewith.
No Set-Off:    Obligations under any Transaction shall not be netted, recouped
or set-off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set-off (including pursuant to Section 6 of the Agreement) against
obligations under this Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of set-off,
netting or recoupment. Collateral:    None. Transfer:    Counterparty may
transfer any of its rights or delegate its obligations under any Transaction
with the prior written consent of Agent. Agent may assign and delegate its
rights and obligations under any Transaction (the “Transferred Obligations”) to
any subsidiary of Bank of America Corporation (the “Assignee”) by notice
specifying the effective date of such transfer (“Effective Date”) and including
an executed acceptance and assumption by the Assignee of the Transferred
Obligations; provided that (i) the Assignee has a credit rating, or is
guaranteed by an entity having a credit rating, equal to or better than the then
current credit rating of Bank of America Corporation, (ii) such assignment or
delegation will not result in any material adverse regulatory consequences to
Counterparty, (iii) Counterparty will not, as a result of such transfer, be
required to pay to the Assignee an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii), or 6(e)) greater than the amount in respect of which
Counterparty would have been required to pay to Agent in the absence of such
transfer; and (iv) the Assignee will not, as a result of such transfer, be
required to withhold or deduct on account of a Tax under Section 2(d)(i) of the
Agreement (except in respect of interest under Section 2(e), 6(d)(ii), or 6(e))
an amount in excess of that which Agent would have been required to withhold or
deduct in the absence of such transfer, unless the Assignee would be required to
make additional payments pursuant to Section 2(d)(i)(4) of the Agreement
corresponding to such excess. On the Effective Date, (a) Agent shall be released
from all obligations and liabilities arising under the Transferred Obligations;
and (b) if Agent has not assigned and delegated its rights and obligations under
the Agreement and all Transactions thereunder, the Transferred Obligations shall
cease to be a Transaction under the Agreement and shall be deemed to be a
Transaction under the master agreement, if any, between Assignee and
Counterparty, provided that, if at such time Assignee and Counterparty have not
entered into a master agreement, Assignee and Counterparty shall be deemed to
have entered into an ISDA form of Master Agreement (Multicurrency-Cross Border)
and Schedule substantially in the form of the Agreement but amended to reflect
the name of the Assignee and the address for notices and any amended
representations under Part 2 of the Agreement as may be specified in the notice
of transfer. Designation:    Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Agent to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, Agent
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance. ISDA
Master Agreement With respect to the Agreement, Agent and Counterparty each
agree as follows: Specified Entities:   

 

84



--------------------------------------------------------------------------------

(i) in relation to Agent, for the purposes of:

Section 5(a)(v): not applicable

Section 5(a)(vi): not applicable

Section 5(a)(vii): not applicable

Section 5(b)(iv): not applicable

and (ii) in relation to Counterparty, for the purposes of:

Section 5(a)(v): not applicable

Section 5(a)(vi): not applicable

Section 5(a)(vii): not applicable

Section 5(b)(iv): not applicable

“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Agent and Counterparty.

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Agent or to Counterparty.

Payments on Early Termination for the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second

Method shall apply.

“Termination Currency” means USD.

Tax Representations:

 

  (I) For the purpose of Section 3(e) of the Agreement, each party represents to
the other party that it is not required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 2(e), 6(d)(ii), or 6(e) of
the Agreement) to be made by it to the other party under the Agreement. In
making this representation, each party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 

  (II) For the purpose of Section 3(f) of the Agreement, each party makes the
following representations to the other party:

 

  (i) Agent represents that it is a U.S. national association.

 

  (ii) Counterparty represents that it is a corporation incorporated under the
laws of Delaware.

Delivery Requirements: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

Tax forms, documents or certificates to be delivered are:

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

Other documents to be delivered:

 

85



--------------------------------------------------------------------------------

Party Required to

Deliver Document

  

Document Required to be Delivered

  

When Required

   Covered by
Section 3(d)
Representation Counterparty    Evidence of the authority and true signatures of
each official or representative signing this Confirmation    Upon or before
execution and delivery of this Confirmation    Yes Counterparty    Certified
copy of the resolution of the Board of Directors or equivalent document
authorizing the execution and delivery of this Confirmation    Upon or before
execution and delivery of this Confirmation    Yes Each party    Executed
Supplemental Confirmation, substantially in the form of Exhibit A hereto, in
respect of each Transaction    On or before the corresponding Trade Date    Yes

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:

Address for notices or communications to Agent:

 

Address:    Bank of America, N.A.    c/o Banc of America Securities LLC    Bank
of America Tower at One Bryant Park    New York, NY 10036    Attn: John Servidio
   Telephone: 646-855-7127    Facsimile: 704-208-2869

(For all purposes)

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

 

   N/A

Address for notices or communications to Counterparty for all purposes:

 

   ConAgra Foods, Inc.    One ConAgra Drive    Omaha, NE 68102    Attention:
Scott Messel    Facsimile No.: (402) 595-4438                    Telephone No.:
(402) 595-4063    Neither Agent nor Counterparty appoints a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Agent nor Counterparty is a Multibranch Party.

Calculation Agent. The Calculation Agent is Agent, whose judgments,
determinations and calculations in each Transaction shall be made in good faith
and in a commercially reasonable manner.

Credit Support Document.

Agent: Not Applicable

Counterparty: Not Applicable

Credit Support Provider.

With respect to Agent and Counterparty, Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to each Transaction.

Accuracy of Specified Information. Section 3(d) of the Agreement is hereby
amended by adding in the third line thereof after the word “respect” and before
the period the words “or, in the case of audited or unaudited financial
statements or balance sheets, a fair presentation of the financial condition of
the relevant person.”

 

86



--------------------------------------------------------------------------------

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

Eligible Contract Participant; Line of Business. It is an “eligible contract
participant” as defined in the Commodity Futures Modernization Act of 2000, and
it has entered into this Confirmation and each Transaction in connection with
its business or a line of business (including financial intermediation), or the
financing of its business.

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:

“To such party’s best knowledge,”

Additional Representations:

Counterparty Representations. As of the date hereof and each Trade Date,
Counterparty represents and warrants that it: (i) has such knowledge and
experience in financial and business affairs as to be capable of evaluating the
merits and risks of entering into each Transaction; (ii) has consulted with its
own legal, financial, accounting and tax advisors in connection with each
Transaction; and (iii) is entering into each Transaction for a bona fide
business purpose to hedge or repurchase Shares.

As of the date hereof and each Trade Date, Counterparty represents and warrants
that it is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Counterparty’s ability to perform its
obligations hereunder.

As of the date hereof and each Trade Date, Counterparty is not insolvent.

Acknowledgements:

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to any Transaction,
except as set forth in this Confirmation.

(2) The parties hereto intend for:

(a) each Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

(b) a party’s right to liquidate each Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

(c) all payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions”.

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes

 

87



--------------------------------------------------------------------------------

for a consistent period of time in accordance with the Recording Party’s policy
unless one party notifies the other that a particular transaction is under
review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that Agent has authorized
Counterparty to disclose each Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Agent) that such disclosure is required by law or by
the rules of any securities exchange or similar trading platform.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Master Confirmation enclosed for that
purpose and returning it to us.

Very truly yours,

 

BANK OF AMERICA, N.A. By:  

 

Name:   Title:   Confirmed as of the date first above written: CONAGRA FOODS,
INC. By:  

 

Name:   Title:  

 

88



--------------------------------------------------------------------------------

SCHEDULE A

This Schedule A shall apply to a Transaction if specified as applicable in the
relevant Supplemental Confirmation. To the extend specified below, this Schedule
A shall modify the relevant terms of the Master Confirmation.

 

Parallel Transaction:    Counterparty is entering into a repurchase or similar
agreement with another broker or dealer (“Alternate Broker”) pursuant to which,
until (but excluding) the First Acceleration Date, the hedging, valuation or
averaging period or similar such period occur on alternate Scheduled Trading
Days with the Transaction. Agent acknowledges and agrees that nothing in this
Confirmation shall prohibit, conflict with or restrict transactions by the
Alternate Broker on alternate Scheduled Trading Days in a manner that is not
inconsistent with the terms and conditions of this Confirmation. Counterparty
hereby represents and warrants that until (but excluding) the First Acceleration
Date (which date may be postponed as provided herein), no hedging, valuation or
averaging period or similar such period of the Parallel Transaction shall
include any Agent Day for pricing, valuation or other economic purposes. Agent
Day:    Each date listed in Annex A to the relevant Supplemental Confirmation.
Postponement:    Notwithstanding anything to the contrary in the Master
Confirmation, if (i) an Exclusion Day occurs during the Hedge Period or
Valuation Period and prior to the First Acceleration Date then in effect, the
Agent may exclude such Exclusion Day from the Hedge Period or Valuation Period,
as the case may be, by written notice to Counterparty (which notice shall not
specify the reason for Agent’s election to make such exclusion) and shall
postpone each of the First Acceleration Date, the Scheduled Valuation Date and,
if occurring prior to the Scheduled Hedging Completion Date then in effect, the
Scheduled Hedging Completion Date by two Scheduled Trading Days for each
Exclusion Day having resulted in such an exclusion, and if (ii) an Excess
Excluded Day Event has occurred, the Agent shall postpone each of the First
Acceleration Date, the Scheduled Valuation Date and, for the Hedge Excess
Excluded Day Event, the Scheduled Hedging Completion Date then in effect by two
Scheduled Trading Days for each Valuation Excess Excluded Day or Hedge Excess
Excluded Day, as the case may be.

Counterparty’s Notices

with respect to

the Hedge Period:

   If a day has been excluded from the hedge period of the Parallel Transaction,
Counterparty shall notify Agent thereof no later than 6 p.m. New York City time
on the day so excluded. If the number of days excluded from the hedge period of
the Parallel Transaction exceeds the number of Exclusion Days having resulted in
days excluded from the Hedge Period pursuant to clause (i) of “Postponement”
above (each excess excluded day under the Parallel Transaction, a “Hedge Excess
Excluded Day”), Counterparty shall notify Agent of the occurrence of such event
(such event, the “Hedge Excess Excluded Day Event”) prior to the first Agent Day
in the Valuation Period, and shall further promptly notify Agent of the total
number of Hedge Excess Excluded Days having occurred in the hedge period under
the Parallel Transaction.    Notwithstanding anything to the contrary in the
Master Confirmation, Agent agrees to notify Counterparty of each day it chooses
to exclude from the Hedge Period or the Valuation Period as a result of an
Exclusion Event no later than at 5 p.m. New York City time on the day so
excluded.

Counterparty’s Notices

with respect to

the Valuation Period:

   If a day has been excluded from the valuation period of the Parallel
Transaction prior to the First Acceleration Date as postponed pursuant to
“Postponement” above, Counterparty shall notify Agent thereof no later than 6
p.m. New York City time on the day so excluded. If the number of days excluded
from the valuation period of the Parallel Transaction prior to the first
acceleration date for the Parallel Transaction exceeds the

 

89



--------------------------------------------------------------------------------

   number of Exclusion Days having resulted in days excluded from the Valuation
Period prior to the First Acceleration Date as postponed pursuant to clause (i)
of “Postponement” above (each excess excluded day under the Parallel
Transaction, a “Valuation Excess Excluded Day”), Counterparty shall notify Agent
of the occurrence of such event (such event, the “Valuation Excess Excluded Day
Event”, and each of the Valuation Excess Excluded Day Event and the Hedge Excess
Excluded Day Event, an “Excess Excluded Day Event”) prior to such First
Acceleration Date, and shall further promptly notify Agent of the total number
of Valuation Excess Excluded Days having occurred in the valuation period under
the Parallel Transaction prior to the first acceleration date under such
Parallel Transaction. Changes related to    Hedge Period Terms:    The
provisions in the Master Confirmation applicable to the Hedge Period shall
apply, except that (i) references in “Initial Share Price” and “Hedging
Completion Date” to Scheduled Trading Days shall be replaced by references to
Agent Days, and (ii) the first proviso of “Hedging Completion Date” shall be
replaced by the relevant provisions of “Postponement” above. Notwithstanding
clause (i) above, the words ‘Scheduled Trading Day’ in the last line of “Hedging
Completion Date” shall not be amended. Valuation Period:    For each Transaction
to which this Schedule A is applicable, each Agent Day from, but excluding, the
Scheduled Hedging Completion Date to, but excluding, the First Acceleration
Date, and each Scheduled Trading Day from, and including, the First Acceleration
Date to, and including, the Valuation Date (each a “Scheduled Valuation Day”),
subject to exclusion of Scheduled Valuation Days pursuant to “Postponement”
above and, solely with respect to Exclusion Days occurring on or after the First
Acceleration Date (as such date may have been postponed pursuant to
“Postponement” above), subject to Agent’s right to exclude Scheduled Valuation
Days that are Exclusion Days from the Valuation Period by written notice to
Counterparty (which notice shall not specify the reason for Agent’s election to
make such exclusions), which shall result in a postponement of the Scheduled
Valuation Date by the number of Scheduled Trading Days equal to the number of
Scheduled Valuation Days so excluded. If a Disrupted Day occurs on a Scheduled
Valuation Day during the Valuation Period, and each of the nine immediately
following Scheduled Valuation Days is a Disrupted Day, then the Calculation
Agent, in its discretion, may either (i) determine the VWAP Price for such ninth
Scheduled Valuation Day and adjust the weighting of the VWAP Prices for the
relevant Scheduled Valuation Days during the Valuation Period as it deems
appropriate for purposes of determining the Settlement Price based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares or (ii) exclude such day in
the manner described in the preceding sentence or “Postponement” above, as
applicable.    The references in “Settlement Price,” “Partial Exclusions,”
“Acquisition Amount” and “Acquisition Valuation Period” in the Master
Confirmation to ‘Scheduled Trading Day’ shall be replaced by the words
‘Scheduled Valuation Day.’

 

90



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENTAL CONFIRMATION

Supplemental Confirmation of OTC Collared Accelerated Share

Repurchase (VWAP Pricing, Fixed Notional)

 

Date:    [    ] To:    ConAgra Foods, Inc. (“Counterparty”) Attention:    Scott
Messel From:    Bank of America, N.A. (“Agent”)    c/o Banc of America
Securities LLC    Bank of America Tower at One Bryant Park    New York, NY 10036
   Attn: John Servidio    Telephone: 646-855-7127    Facsimile: 704-208-2869

 

 

Dear Sir / Madam:

Capitalized terms used herein, unless defined herein, have the meanings set
forth in the Master Confirmation of OTC Collared ASAP Minus between Counterparty
and Agent, dated as of June 30, 2008.

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of a Transaction under the Master Confirmation. Schedule A to the
Master Confirmation is applicable.

The terms of the Transaction to which the Supplemental Confirmation relates are
as follows:

 

Trade Date:    [    ] Hedging Initiation Date:    [    ] Prepayment Date:   
[    ] Scheduled Hedging    Completion Date:    [    ], subject to Schedule A of
the Master Confirmation Upfront Shares:    (Prepayment Amount * 70%) / Closing
Price of the Shares on the Trade Date, as reported on the NYSE Scheduled
Valuation Date:    [    ], subject to Schedule A of the Master Confirmation
First Acceleration Date:    [    ], subject to Schedule A of the Master
Confirmation Prepayment Amount:    USD [            ] Commission:    USD [    ]
Ordinary Dividend Amount:    USD [    ] Scheduled Dividend Dates:   
[                    ] Minimum Shares:    Prepayment Amount divided by Cap Price
Maximum Shares:    Prepayment Amount divided by Floor Price Cap Price:    The
product of [    ]% and the Initial Share Price

 

91



--------------------------------------------------------------------------------

Floor Price:    The product of [    ]% and the Initial Share Price
Settlement Price Adjustment    Amount:    USD [    ] Agent Days:    As set forth
on Annex A hereto.

 

92



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Supplemental Confirmation enclosed for
that purpose and returning it to us.

Very truly yours,

 

BANK OF AMERICA, N.A. By:  

 

Name:   Title:  

Confirmed as of the date first above written:

 

CONAGRA FOODS, INC. By:  

 

Name:   Title:  

 

93



--------------------------------------------------------------------------------

ANNEX A

AGENT DAYS

[    ]

 

94



--------------------------------------------------------------------------------

EXHIBIT B

COVER STATEMENT

CLIENT/COUNTERPARTY RELATIONSHIP

Dear Client/Counterparty:

Agent is pleased to provide the attached statement of Generic Risks Associated
with Over-the-Counter Derivative Transactions under this Cover Statement that
concerns, among other things, the nature of our relationship with you in the
context of such transactions. This statement was developed for our new and our
ongoing client/counterparties in response to suggestions that OTC derivative
dealers consider taking steps to ensure that market participants utilizing OTC
derivatives understand their risk exposures and the nature of their
relationships with dealers before they enter into OTC derivative transactions.

Agent (“we”) are providing to you and your organization (“you”) the attached
statement of Generic Risks Associated with Over-the-Counter Derivative
Transactions in order to identify, in general terms, certain of the principal
risks associated with individually negotiated over-the-counter (“OTC”)
derivative transactions. The attached statement does not purport to identify the
nature of the specific market or other risks associated with a particular
transaction.

Before entering into an OTC derivative transaction, you should ensure that you
fully understand the terms of the transaction, relevant risk factors, the nature
and extent of your risk of loss and the nature of the contractual relationship
into which you are entering. You should also carefully evaluate whether the
transaction is appropriate for you in light of your experience, objectives,
financial resources, and other relevant circumstances and whether you have the
operational resources in place to monitor the associated risks and contractual
obligations over the term of the transaction. If you are acting as a financial
adviser or agent, you should evaluate these considerations in light of the
circumstances applicable to your principal and the scope of your authority.

If you believe you need assistance in evaluating and understanding the terms or
risks of a particular OTC derivative transaction, you should consult appropriate
advisers before entering into the transaction.

Unless we have expressly agreed in writing to act as your adviser with respect
to a particular OTC derivative transaction pursuant to terms and conditions
specifying the nature and scope of our advisory relationship, we are acting in
the capacity of an arm’s length contractual Counterparty to you in connection
with the transaction and not as your financial adviser or fiduciary.
Accordingly, unless we have so agreed to act as your adviser, you should not
regard transaction proposals, suggestions or other written or oral
communications from us as recommendations or advice or as expressing our view as
to whether a particular transaction is appropriate for you or meets your
financial objectives.

Finally, we and/or our affiliates may from time to time take proprietary
positions and/or make a market in instruments identical or economically related
to OTC derivative transactions entered into with you, or may have an investment
banking or other commercial relationship with and access to information from the
issuer(s) of securities, financial instruments, or other interests underlying
OTC derivative transactions entered into with you. We may also undertake
proprietary activities, including hedging transactions related to the initiation
or termination of an OTC derivative transaction with you, that may adversely
affect the market price, rate index or other market factor(s) underlying an OTC
derivative transaction entered into with you and consequently the value of the
transaction.

 

95



--------------------------------------------------------------------------------

A. GENERIC RISKS ASSOCIATED WITH

OVER-THE-COUNTER DERIVATIVE TRANSACTIONS

OTC derivative transactions, like other financial transactions, involve a
variety of significant risks. The specific risks presented by a particular OTC
derivative transaction necessarily depend upon the terms of the transaction and
your circumstances. In general, however, all OTC derivative transactions involve
some combination of market risk, credit risk, funding risk and operational risk.

Market risk is the risk that the value of a transaction will be adversely
affected by fluctuations in the level or volatility of or correlation or
relationship between one or more market prices, rates or indices or other market
factors or by illiquidity in the market for the relevant transaction or in a
related market.

Credit risk is the risk that a Counterparty will fail to perform its obligations
to you when due.

Funding risk is the risk that, as a result of mismatches or delays in the timing
of cash flows due from or to your counterparties in OTC derivative transactions
or related hedging, trading, collateral or other transactions, you or your
Counterparty will not have adequate cash available to fund current obligations.

Operational risk is the risk of loss to you arising from inadequacies in or
failures of your internal systems and controls for monitoring and quantifying
the risks and contractual obligations associated with OTC derivative
transactions, for recording and valuing OTC derivative and related transactions,
or for detecting human error, systems failure or management failure.

There may be other significant risks that you should consider based on the terms
of a specific transaction. Highly customized OTC derivative transactions in
particular may increase liquidity risk and introduce other significant risk
factors of a complex character. Highly leveraged transactions may experience
substantial gains or losses in value as a result of relatively small changes in
the value or level of an underlying or related market factor.

Because the price and other terms on which you may enter into or terminate an
OTC derivative transaction are individually negotiated, these may not represent
the best price or terms available to you from other sources.

In evaluating the risks and contractual obligations associated with a particular
OTC derivative transaction, you should also consider that an OTC derivative
transaction may be modified or terminated only by mutual consent of the original
parties and subject to agreement on individually negotiated terms. Accordingly,
it may not be possible for you to modify, terminate or offset your obligations
or your exposure to the risks associated with a transaction prior to its
scheduled termination date.

Similarly, while market makers and dealers generally quote prices or terms for
entering into or terminating OTC derivative transactions and provide indicative
or mid-market quotations with respect to outstanding OTC derivative
transactions, they are generally not contractually obligated to do so. In
addition, it may not be possible to obtain indicative or mid-market quotations
for an OTC derivative transaction from a market maker or dealer that is not a
Counterparty to the transaction.

Consequently, it may also be difficult for you to establish an independent value
for an outstanding OTC derivative transaction. You should not regard your
Counterparty’s provision of a valuation or indicative price at your request as
an offer to enter into or terminate the relevant transaction at that value or
price, unless the value or price is identified by the Counterparty as firm or
binding.

This brief statement does not purport to disclose all of the risks and other
material considerations associated with OTC derivative transactions. You should
not construe this generic disclosure statement as business, legal, tax or
accounting advice or as modifying applicable law. You should consult your own
business, legal, tax and accounting advisers with respect to proposed OTC
derivative transactions and you should refrain from entering into any OTC
derivative transaction unless you have fully understood the terms and risks of
the transaction, including the extent of your potential risk of loss.

 

96



--------------------------------------------------------------------------------

Exhibit 10.3

CONAGRA FOODS, INC.

2008 PERFORMANCE SHARE PLAN

Effective July 16, 2008, ConAgra Foods, Inc. (“Company”) hereby adopts the
ConAgra Foods, Inc. 2008 Performance Share Plan (“Plan”). Unless the context
implies otherwise, capitalized terms used in this Plan have the meanings set
forth in Section 16 below.

1. Purpose. The purpose of the Plan is to foster and promote the long-term
financial success of the Company and increase stockholder value by
(a) motivating superior performance by means of Performance Shares,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Participants and (c) enabling the Company to attract and retain
the services of a management team responsible for the long-term financial
success of the Company. The Plan supersedes the ConAgra Foods, Inc. Performance
Share Plan that was adopted on May 29, 2006 (the “Prior Plan”). The terms of the
Prior Plan shall continue to apply to all awards of Performance Shares made
under and pursuant to the Prior Plan.

2. Eligibility. The only persons eligible to participate in the Plan shall be
those Participants selected by the Committee or the Chief Executive Officer of
the Company (“CEO”); provided, however, the CEO may only select, and assign a
targeted number of Performance Shares to, individuals who are not Covered
Employees (and who are not expected to become Covered Employees by the time of
payment of the Performance Shares).

3. Participation. Within 90 days of the commencement of each Performance Period,
the Committee and/or CEO shall select the individuals, if any, who shall
participate in the Plan for the applicable Performance Period. The Committee
and/or CEO shall assign a targeted number of Performance Shares to each selected
Participant for the Performance Period. Notwithstanding the preceding, the
Committee or CEO may select additional Participants during the Performance
Period and make an award to such Participants; provided, however, that no such
additional Participant shall be a Covered Employee (or an employee who is
expected to be a Covered Employee by the time of payment of the Performance
Shares) unless such additional Participant’s award does not begin until the next
succeeding fiscal year, or such additional Participant’s award is a General
Award.

4. Grant of Awards – Establishment of Performance Goals.

 

  4.1 Within 90 days of the commencement of each Performance Period, the
Committee shall establish an award schedule that sets forth a range of
Performance Targets and the related Performance Shares that may be earned by
each Participant. The Committee may establish different award schedules for
different Participants and/or groups of Participants and/or for different
executive levels.

 

  4.2 Unless the Committee determines otherwise with respect to any General
Award or Qualified Performance-Based Award, the range of Performance Targets
that shall determine the Performance Shares earned shall be based upon Company
earnings before interest and taxes (EBIT) and Company return on average invested
capital (ROAIC) measured over the Performance Period, each as defined in the
definition section at the end of this Plan.

5. Administration of the Plan. The Plan shall be administered by the Committee.
The Committee by majority action thereof, is authorized to prescribe, amend, and
rescind rules and regulations relating to the Plan, to provide for conditions
deemed necessary or advisable to protect the interest of the Company, and to
make all other determinations necessary or advisable for the administration and
interpretation of the Plan in order to carry out its provisions and purposes.
The Committee has full authority to construe and interpret the Plan and any
instruments evidencing an award under the Plan. Determinations, interpretations,
or other actions made or taken by the Committee pursuant to the provisions of
the Plan shall be final, binding, and conclusive for all purposes and upon all
persons. Subject to the terms and conditions of this Plan, the Committee and, as
applicable, the CEO shall determine the Participants to whom awards are granted
and the terms and conditions of such awards. The Committee may require each
individual earning an award under the Plan to enter into an agreement with the
Company regarding the terms of the award and the employee’s employment. Except
to the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may delegate all or any portion of its responsibilities
and powers to any one or more of its members.

6. Earning of Awards.

 

  6.1 Within 60 days after the end of each Performance Period, for each award
that has been made subject to a Performance Target, the Committee shall
determine whether, and to what extent, the Performance Target for such
Performance Period has been satisfied.

 

  6.2 With respect to any Performance Target applicable to a Qualified
Performance-Based Award, no Performance Shares will be delivered or considered
earned until the Committee has made a final written certification that a

 

97



--------------------------------------------------------------------------------

 

Performance Target established to ensure Code Section 162(m) compliance has been
satisfied. In addition, prior to delivering the Performance Shares, the
Committee shall complete the exercise of its Negative Discretion, if desired.

 

  6.3 In determining satisfaction of any Performance Target, the Committee shall
measure performance in accordance with United States generally accepted
accounting principles, if applicable; provided that, the Committee may determine
whether to include or exclude any material changes that occur during an
applicable Performance Period, including, without limitation: (a) asset
write-downs; (b) litigation or claim adjudication, judgments or settlements;
(c) the effect of changes in tax or accounting standards or principles, or other
laws, regulations or provisions affecting reported results; (d) changes in
business, operations, corporate or capital structure; (e) extraordinary, unusual
and/or nonrecurring items; (f) mergers, acquisitions or divestitures; and
(g) foreign exchange gains and losses. In addition, the Committee may adjust any
Performance Target for the Performance Period as it deems equitable to recognize
unusual or non-recurring events affecting the Company, changes in tax laws or
accounting procedures, mergers and acquisitions and any other factors as the
Committee may determine. In the case of Qualified Performance-Based Awards, such
exclusions and adjustments may only apply to the extent the Committee specifies
in writing (not later than the time Performance Targets are required to be
established) which exclusions and adjustments the Committee will apply to
determine whether a Performance Target has been satisfied, as well as an
objective manner for applying them, or to the extent that the Committee
determines that they may apply without adversely affecting the award’s status as
a Qualified Performance-Based Award.

 

  6.4 If applicable tax and/or securities laws change to permit Committee
discretion to alter the governing performance measures without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval. In addition, in the
event that the Committee determines that it is advisable to grant General
Awards, the Committee may make such grants without satisfying the requirements
of Code Section 162(m).

7. Distribution of Performance Shares Earned. Except as provided in Section 8,
Performance Shares earned hereunder shall be paid (i) after the end of the
Performance Period, (ii) after the Committee has certified in writing that the
material terms of this Plan were satisfied and that awards were accurately
computed according to the terms of the Plan, and (iii) on or before the later of
(a) the fifteenth day of the third month that begins after the month containing
the end of the Performance Period or (b) the fifteenth day of the third month
that begins after the end of the Participant’s tax year in which the end of the
Performance Period occurs. All awards of Performance Shares hereunder, including
dividend equivalent payments, shall be paid in shares of Stock, with any
fractional share equal to or greater than one-half share rounded up to the next
whole share and any fractional share less than one-half share rounded down to
the next whole share.

8. Termination of Employment

 

  8.1 Termination for Reasons Other Than Death, Disability or Retirement A
Participant who terminates employment with the Company and its Subsidiaries for
any reason other than death, Disability or Retirement shall forfeit all awards
hereunder that have not been paid at the date of termination, whether earned or
not. Notwithstanding the preceding, if the Committee in its sole and absolute
discretion deems it to be appropriate and in the best interest of the Company,
the Committee may distribute Stock for all or some of the Performance Shares
that are forfeited by a Participant (but only, in the case of a Qualified
Performance-Based Award, to the extent the award has been certified by the
Committee to have been earned). Such Performance Shares shall be distributed to
the Participant at the same time Performance Shares are distributed to other
Participants who remain employed with the Company.

 

  8.2 Disability or Retirement. In the event of a Participant’s termination due
to Disability or Retirement, a distribution shall be made of a pro rata share of
the Performance Shares that would have been earned for the full performance
period (but only, in the case of a Qualified Performance-Based Award, to the
extent the award has been certified by the Committee to have been earned),
prorated based upon the full number of fiscal years completed during the
Performance Period as of the Participant’s termination date. Such Performance
Shares shall be distributed to the Participant at the same time Performance
Shares are distributed to other Participants who remain employed with the
Company.

 

 

8.3

Death. In the event of a Participant’s death, a distribution shall be made of a
pro rata share of the targeted Performance Shares, based upon the full number of
years completed during the Performance Period. The payment shall be made within
2 1/2 months after the date of death.

9. Dividends and Voting Rights. Upon the payment of earned Performance Shares,
the Participant shall receive additional

 

98



--------------------------------------------------------------------------------

shares of Stock representing dividend equivalents. The amount of dividend
equivalents for each Performance Share earned shall equal the dividends paid on
one share of Stock during the period between the beginning of the Performance
Period and the date of distribution. A Participant shall not have voting or any
other rights with respect to any Performance Shares or with respect to the Stock
until the Stock is delivered to the Participant.

10. Payments Upon Change of Control. Upon a Change of Control, the Company may,
at the Board’s, or the Human Resources Committee’s, as the case may be, sole and
absolute discretion, pay the Participant all or a portion of the Participant’s
award hereunder. The amounts paid may be based upon (a) a proration of the
Participant’s target Performance Shares, (b) a proration of the projected
Performance Shares at the time of the Change of Control, or (c) a pro rata
amount computed at the end of the fiscal year. Any proration shall be based upon
the number of completed months elapsed in the Performance Period through the
date of the Change of Control. Any payments made under this Section 10 shall be
paid no later than the fifteenth day of the third month that begins after the
later of (i) the end of the Participant’s tax year in which the Change in
Control occurs or (ii) the end of the Company’s fiscal year in which the Change
in Control occurs.

11. Related Plans. Subject to the terms and conditions hereof, Qualified
Performance-Based Awards shall be made pursuant to the ConAgra Foods, Inc.
Executive Incentive Plan (“EIP”) or any successor incentive plan approved by the
Company’s stockholders, and to the extent necessary for compliance with Code
Section 162(m) for the tax deductibility of an award, the provisions of the EIP
shall apply to the awards hereunder. Awards earned and Stock distributed
hereunder shall be deemed granted and distributed under the ConAgra Foods 2006
Stock Plan (“Stock Plan”) or any successor stock plan approved by the Company’s
stockholders. To the extent not inconsistent with the provisions of this Plan,
the provisions of the Stock Plan shall apply to this Plan and the awards
hereunder.

12. Miscellaneous Provisions.

 

  12.1 Nontransferability of Awards. Except as otherwise provided by the
Committee, no awards granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

 

  12.2 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Committee. In the absence of any such designation, awards outstanding
at death will be paid to the Participant’s surviving spouse, if any, or
otherwise to the Participant’s estate.

 

  12.3 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
individual any right to continue in the employ of the Company or any Subsidiary.
No employee shall have a right to be selected as a Participant, or, having been
so selected, to receive any future awards or to continue as a Participant.

 

  12.4 Tax Withholding. The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local withholding tax requirements on any award under the Plan, and
the Company may defer issuance of Stock until such requirements are satisfied.
In the alternative, the Committee may withhold shares of Stock that would
otherwise be delivered to the Participant, having an aggregate fair market
value, determined as of the date the obligation to withhold or pay taxes arises
in connection with a distribution, in the amount necessary to satisfy the
minimum applicable withholding obligation.

 

  12.5 Agreements with Company. An award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee may, in
its sole and absolute discretion, prescribe. The terms and conditions of any
award to any Participant shall be reflected in such form of written document as
is determined by the Committee or its designee.

 

  12.6 Code § 409A. Unless the Committee expressly determines otherwise,
Performance Shares are intended to be exempt from Code Section 409A as
short-term deferrals and, accordingly, the terms of any Performance Shares award
shall be construed to preserve such exemption. To the extent the Committee
determines that Code Section 409A applies to a particular award granted under
the Plan, then the terms of the award shall be construed to permit the award to
comply with Code Section 409A. In the event that the Plan or any award shall be
deemed

 

99



--------------------------------------------------------------------------------

 

not to comply with Code Section 409A, then neither the Company, the Committee,
the Board nor its or their designees or agents shall be liable to any
Participant or other persons for actions, decisions or determinations made in
good faith.

 

  12.7 Unfunded Plan. The plan shall be unfunded and no trust is required to be
established with respect to the Plan. Bookkeeping accounts may be established
with respect to Participants who are granted Performance Shares under the Plan,
but any such accounts shall be used merely as a bookkeeping convenience.

 

  12.8 Requirements of Law. The granting of Performance Shares and the issuance
of shares of Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or securities
exchanges as may be required.

 

  12.9 Changes in Stock. In the event of any change in the outstanding Stock by
reason of any share dividend or split, recapitalization, merger, consolidation,
spin-off reorganization, combination or exchange of shares, or other similar
corporate change, then the Committee shall adjust the number or kind of
Performance Shares or target Performance Shares of a Participant or the measures
of performance. Any such adjustments shall be conclusive and binding for all
purposes of the Plan. The Committee shall have full and final discretion to
determine the manner in which such adjustment(s) are made.

 

  12.10 Facility of Payments. If a Participant shall, at the time payment of an
amount is due, be incapacitated so that he cannot legally receive or acknowledge
receipt of the payment, then the Committee, in its sole and absolute discretion,
may direct that the payment be made to the legal guardian, attorney-in-fact or
person with whom such recipient is residing, and such payment shall be in full
satisfaction of the Company’s obligation under the Plan with respect to such
amount.

 

  12.11 Governing Law. The Plan shall be construed and its provisions enforced
and administered in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of laws, and in accordance with applicable
federal laws.

 

  12.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

 

  12.13 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

  12.14 Binding Effect. The Plan shall be binding upon the Company, its
successors and assigns, and Participants, their legal representatives,
executors, administrators and beneficiaries.

13. Compliance with Code Section 162(m). The Company intends that compensation
under the Plan payable to Covered Employees will, to the extent practicable,
constitute qualified “performance-based compensation” within the meaning of Code
Section 162(m), unless otherwise determined by the Committee. Accordingly, the
provisions of the Plan shall be administered and interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any award
that is granted to a Covered Employee does not comply or is inconsistent with
the requirements of Code Section 162(m), such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.

14. Indemnification. In addition to such other rights of indemnification as they
may have as directors or as members of the Committee or otherwise, the members
of the Committee shall be indemnified by the Company against reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any award granted thereunder, and against all amounts paid by them in settlement
thereof, provided such settlement is approved by independent legal counsel
selected by the Company, or paid by them in satisfaction of a judgment or
settlement in any such action, suit or proceeding, except as to matters as to
which the Committee member has been negligent or engaged in misconduct in the
performance of his duties; provided, that within 60 days after institution of
any such action, suit or proceeding, a Committee member shall in writing offer
the Company the opportunity, at its own expense, to handle and defend the same.

15. Amendment or Termination of Plan. The Board may, in its sole and absolute
discretion and from time to time, amend, modify or terminate any or all of the
provisions of the Plan without providing any prior notice to Participants;
provided, however, no amendment, modification or termination shall affect the
rights of any Participant with respect to a previously granted award, without
the written consent of the Participant. However, notwithstanding the foregoing,
the Committee shall have unilateral authority to amend the Plan and any award,
without participant consent, to the extent necessary to comply with applicable
laws, rules or regulations or changes to applicable laws, rules or regulations
(including but in no way limited

 

100



--------------------------------------------------------------------------------

to Code Sections 162(m) and 409A).

16. Definitions. Whenever used in this Plan, the following terms shall have the
respective meanings set forth below:

 

  16.1 “Board” means the Board of Directors of the Company.

 

  16.2 “Change of Control” means:

 

  (i) Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

  (ii) Consummation of a reorganization, merger, or consolidation, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of its assets.

 

  16.3 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a particular Code section herein shall be deemed to include all related
regulations, interpretations or other United States Department of Treasury
guidance.

 

  16.4 “Committee” means the Human Resources Committee of the Board, or its
successor, or such other committee of the Board to which the Board delegates
power to act under or pursuant to the provisions of the Plan.

 

  16.5 “Covered Employees” means a “covered employee” as defined in Code
Section 162(m).

 

  16.6 “Disability” means that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, is receiving income replacement benefits for a period of not less than
three months under the Company’s long-term disability plan.

 

  16.7 “EBIT” means earnings before interest and taxes. Unless determined
otherwise by the Committee when granting an award, EBIT shall be calculated by
adding (i) interest expense, net and (ii) income tax expense, to (iii) income
from continuing operations, as adjusted for unusual items.

 

  16.8 “General Award” means an award that is not a Qualified Performance-Based
Award.

 

  16.9 “Negative Discretion” means the discretion that the Committee may
exercise to reduce (but not increase) the amount of the award that otherwise
would be payable in connection with the attainment of the Performance Target.
This discretion may be applied in the event that exceptional circumstances arise
which, in the judgment of the Committee, would result in payouts not consistent
with the intentions of the Committee at the inception of the plan or would
otherwise cause the plan to operate in a manner inconsistent with the best
interests of the Company.

 

  16.10 “Participant” shall mean any salaried employee of the Company who is
chosen to participate in the Plan, as specified in Section 3.

 

  16.11 “Performance Period” means the three consecutive fiscal years beginning
with the first fiscal year for which the award is granted.

 

  16.12 “Performance Shares” means an award granted under this Plan, in an
amount determined by the Committee and specified in an award agreement, stated
with reference to a specified number of shares of Stock, that entitles the
holder to receive shares of stock, subject to the terms of the Plan, any award
agreement, and any other terms and conditions established by the Committee.

 

  16.13

“Performance Target” means one or more specified performance goals that are used
in determining awards and Performance Shares earned by Participants. In the case
of Qualified Performance-Based Awards, the Performance Target that is intended
to permit the award to satisfy the performance-based exception to the
deductibility limitation of Code Section 162(m) shall be stated as levels of, or
growth or changes in, one or more of the performance criteria approved by the
Company’s stockholders in the Executive Incentive Plan or any successor
stockholder-approved plan (which currently include earnings, earnings per share,
growth in earnings

 

101



--------------------------------------------------------------------------------

 

per share, achievement of annual operating profit plans, return on equity
performance, return on capital, sales growth or similar financial performance
measures as may be determined by the Committee). In the case of a General Award,
the Committee may establish a Performance Target that is based on categories of
performance that are different than those set forth above.

If the Committee makes the opportunity to receive an award subject to a
particular Performance Target, the Committee shall adopt or confirm a written
definition of that Performance Target at the time the Performance Target is
established, provided that the Committee retains the discretion to forgo such
written definition in connection with a General Award. The Performance Target
for an award may be described in terms of Company-wide objectives or objectives
that are related to a specific division, subsidiary, business unit, department,
region, or function. A Performance Target may be defined relative to the
performance of other corporations. If more than one individual performance goal
is specified by the Committee in defining a Performance Target, the Committee
shall also specify, in writing, whether one, all or some other number of such
goals must be attained in order for the Performance Target to be met.

 

  16.14 “Qualified Performance-Based Award” means an award (or a specified
portion of an award) to a Participant that is intended to satisfy the
requirements for “performance-based compensation” under Code Section 162(m). At
the time award opportunities and Performance Targets are established for a
Performance Period, the Committee shall designate in writing any award
opportunity that is intended to allow a Participant to receive (upon
satisfaction of the Performance Target and subject to Negative Discretion) a
Qualified Performance-Based Award. Any such designation is irrevocable.

 

  16.15 “Retirement” means termination of employment from the Company or a
Subsidiary on or after the earlier of (i) the Participant attains age 65, or
(ii) the Participant has at least ten years of service and has attained age 55.
For purposes of this Plan, years of service shall include any additional years
of service provided to a Participant for pension purposes under the Company’s
qualified or nonqualified retirement plan pursuant to the Participant’s written
employment agreement with the Company or its Subsidiaries. If at the time of the
Participant’s Retirement circumstances exist that would allow the Company to
terminate the Participant for Cause, the Participant, for purposes of this Plan,
shall be deemed to have terminated employment for purposes other than Death,
Disability, or Retirement.

 

  16.16 “ROAIC” means the Company’s return on average invested capital, after
tax. Unless determined otherwise by the Committee when granting an award, ROAIC
shall be calculated by multiplying EBIT by 1 minus the Company’s tax rate and
dividing this amount by average invested capital, all as adjusted for unusual
items. Average invested capital is the twelve-month rolling average of total
assets less cash and cash equivalents and non-interest bearing liabilities.

 

  16.17 “Stock” means the common stock of the Company, par value $5.00 per
share.

 

  16.18 “Subsidiary” means any corporation, partnership, joint venture or other
entity in which the Company owns, directly or indirectly, 25% or more of the
voting power or of the capital interest or profits interest of such entity.

 

102